Citation Nr: 0406832	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  03-10 989	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or by reason of being housebound due to a service-connected 
disability.





ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to November 1944.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  A February 
2003 rating decision found the veteran to be incompetent.  
The veteran has not disputed this finding, and his spouse has 
been appointed his guardian and fiduciary.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record reveals that additional 
development is necessary before the Board may proceed with 
appellate review.  The veteran and his spouse initially 
requested a personal hearing before the Board in Washington, 
D.C.  However, in correspondence from the veteran's spouse, 
she stated that they were unable to travel such a distance.  
In subsequent correspondence received in March 2004, the 
veteran's spouse requested that a personal hearing be 
scheduled before the RO in Phoenix, Arizona.  However, she 
also stated that she and the veteran lived in Oregon part of 
the time and would soon be returning to that state.

Accordingly, the Board finds that this matter must be 
remanded in order to provide the veteran and his spouse with 
a personal hearing before the RO.  

This matter is remanded for the following:

The veteran and his spouse should be 
scheduled for a personal hearing before 
the RO at the earliest possible date.  
The RO should clarify with the veteran's 
spouse whether a personal hearing in 
Phoenix, Arizona or Portland, Oregon 
would be more satisfactory and ensure 
that a satisfactory date and location are 
arranged.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  



_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


